SCHWARTZ, Chief Judge.
The appellant C.A.S.’s' fingerprint was found on a lamp shade in the living room of Mrs. Bloomfield’s home after it had been burglarized. Mrs. Bloomfield, who was the only prosecution witness, stated that, while C.A.S. was a good friend of her son, he had never been inside the house to her knowledge and that she had never given permission, as she required, for the son or anyone else to invite him there. Since C.A.S. did not himself take the stand and state that he had been inside the residence on another, innocent, occasion, Mrs. Bloomfield’s testimony was sufficient to create an issue for the trial court as to whether the fingerprint was made during the commission of the burglary even without her son’s testimony that he had not unauthorizedly asked the respondent inside. See Sorey v. State, 419 So.2d 810 (Fla. 3d DCA 1982) and cases cited; compare, Williams v. State, 308 So.2d 595 (Fla. 1st DCA 1975), cert, denied, 321 So.2d 555 (Fla.1975) (fingerprint and husband’s testimony insufficient when defendant testified to his previously being in home in wife’s presence and wife did not testify).
Affirmed.